
	
		II
		112th CONGRESS
		1st Session
		S. 456
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Agricultural Marketing Act of 1946 to
		  require monthly reporting to the Secretary of Agriculture of items contained in
		  the cold storage survey and the dairy products survey of the National
		  Agricultural Statistics Service.
	
	
		1.Short titleThis Act may be cited as the
			 Cold Storage Reporting Improvement Act
			 of 2011.
		2.Exemption from
			 reporting requirementsSection
			 273(b) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637b(b)) is
			 amended—
			(1)in paragraph (1),
			 by striking subparagraph (B) and inserting the following:
				
					(B)require each
				manufacturer and other appropriate person to report to the Secretary, at a
				periodic interval determined by the Secretary, information on the products in
				the cold storage survey and the dairy products survey of the National
				Agricultural Statistics Service.
					;
				and
			(2)in paragraph
			 (2)—
				(A)in subparagraph
			 (C), by striking and at the end;
				(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(E)the Secretary may
				exempt from all reporting requirements any manufacturer or facility that stores
				less than an average of 10,000 pounds monthly on an annual
				basis.
						.
				3.Cold storage survey
			 and dairy products surveySection 273(c)(3) of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1637b(c)(3)) is amended by adding at the end
			 the following:
			
				(C)Cold storage
				survey
					(i)In
				generalFor purposes of the cold storage survey of the National
				Agricultural Statistics Service, each facility storing dairy products shall
				report to the Secretary each month information on the quantity of dairy
				products stored.
					(ii)AuditSubject
				to the availability of appropriations, the Secretary shall take such measures
				as are necessary to audit the survey described in paragraph (1) and ensure
				compliance with the reporting requirement.
					(D)Dairy products
				survey
					(i)In
				generalFor purposes of the dairy products survey of the National
				Agricultural Statistics Service, each manufacturer storing dairy products shall
				report to the Secretary each month information on the quantity of dairy
				products stored.
					(ii)AuditSubject
				to the availability of appropriations, the Secretary shall take such measures
				as are necessary to audit the survey described in paragraph (1) and ensure
				compliance with the reporting
				requirement.
					.
		
